NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 PAUL J. FREEMAN,
                     Petitioner

                            v.

        DEPARTMENT OF THE AIR FORCE,
                   Respondent
             ______________________

                       2019-1509
                 ______________________

  Petition for review of the Merit Systems Protection
MSPB in No. AT-0752-16-0688-I-2.
               ______________________

                 Decided: June 12, 2019
                 ______________________

   PAUL J. FREEMAN, Niceville, FL, pro se.

    SONIA MARIE ORFIELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent. Also represented by JOSEPH H.
HUNT, DEBORAH ANN BYNUM, ROBERT EDWARD
KIRSCHMAN, JR.
                  ______________________

      Before DYK, CHEN, and STOLL, Circuit Judges.
2                                      FREEMAN v. AIR FORCE




PER CURIAM.
    Paul J. Freeman appeals from the Merit Systems Pro-
tection Board’s (“MSPB’s” or “Board’s”) decision affirming
his removal from his position by the Air Force Munitions
Aerodynamics Sciences Branch for (1) unauthorized disclo-
sure of classified information and (2) being absent without
leave (“AWOL”). We affirm.
                       BACKGROUND
    Freeman was hired as an Air Force civilian in 2003,
and at the time of his removal in 2016 he was a Senior Gen-
eral Engineer at the Air Force Research Laboratory. From
February 7, 2007 to February 7, 2012, he had access to a
Special Access Program (“SAP”), which contained classified
information subject to “safeguarding and access require-
ments that exceed those normally required for information
at the same classification level.” Exec. Order No. 13,526,
§ 6.1(oo) (2009). He was given training in how to protect
the classified information accessed in the SAP, and he
signed an SAP Indoctrination Agreement attesting to such
training.
     In 2016, Freeman was removed from his position based
on charges of (1) violating security regulations that re-
sulted in the unauthorized release and/or compromise of
classified information from the SAP and (2) being AWOL.
With respect to the first charge, Freeman was found to
have at least negligently sent two emails with classified in-
formation from his personal computer using a commercial,
unclassified network provider to unauthorized recipients,
including several news outlets, government agencies, pub-
lic officials and military commanders who were not cleared
to receive such information. With respect to the second
charge, Freeman was found to have been AWOL after re-
fusing to report to his worksite following a 10-day suspen-
sion. Freeman’s 10-day suspension was based on a heated
exchange with two other employees during which Freeman
admittedly became “loud and frustrated.” Appx 29.
FREEMAN v. AIR FORCE                                       3



Freeman appealed his removal to the MSPB, arguing
harmful procedural error and failure to establish the
charges. An administrative judge (“AJ”) found that there
was no harmful procedural error, that the facts supported
the charges, and that the penalty of removal was appropri-
ate. Freeman did not seek review by the full MSPB, and
the AJ’s decision became the final decision of the MSPB.
   Freeman petitions for review. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    The scope of this court’s review of an MSPB decision is
limited. We only set aside the MSPB’s decision if it was “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been fol-
lowed; or (3) unsupported by substantial evidence.”
5 U.S.C. § 7703(c).
    As to the first charge, Freeman argues on review that
the MSPB erred by failing to recognize that his disclosure
was entitled to protection under the Whistleblower Protec-
tion Act of 1989 (“WPA”), 5 U.S.C. §§ 1201–1222, amended
by Whistleblower Protection Enhancement Act of 2012, 126
Stat. 1465. Freeman’s argument is not supported by law.
Whistleblower protection is not available when the infor-
mation is “specifically required by Executive order to be
kept secret in the interest of national defense,” 5 U.S.C. §
2302(b)(8)(A), unless the information is disclosed only to
designated recipients (e.g., the Special Counsel or Inspec-
tor General of an agency), 5 C.F.R. § 1209.4(b). It is uncon-
tested that Freeman sent the two emails, containing
information labeled as classified pursuant to Executive Or-
der 13,526, to unauthorized recipients. Therefore, Freeman
has not shown that he is entitled to whistleblower protec-
tion. See 5 U.S.C. § 1221(e); Whitmore v. Dep’t of Labor, 680
F.3d 1353, 1364 (Fed. Cir. 2012).
4                                     FREEMAN v. AIR FORCE




     Freeman also argues that the MSPB erred by failing to
consider his arguments that the classification of the infor-
mation in his emails was improper because the Air Force
did not comply with the proper procedures under Executive
Order 13,526. We agree with the MSPB that the Board is
not a proper forum for resolving such a dispute since the
Board does not have authority to assess the propriety of
national security determinations. Croft v. Dep’t of Air
Force, 40 M.S.P.R. 320, 324 (M.S.P.B. 1989); see also Dept’
of Navy v. Egan, 484 U.S. 518, 526–30 (1988). We therefore
affirm the MSPB’s decision as to the first charge.
    As to the second charge (AWOL), Freeman does not ex-
plain in his brief why the MSPB’s decision is erroneous. In
his memorandum in lieu of oral argument, Freeman con-
tends that the MSPB ignored his arguments, but that is
inconsistent with the MSPB’s thorough factual analysis.
Freeman argued below that he did not return to his
worksite after his suspension was over because he feared
for his safety, but the MSPB rejected that argument based
on contrary testimony from other witnesses. Its decision in
this respect is supported by substantial evidence. Accord-
ingly, we also affirm as to the second charge.
    We have considered Freeman’s additional arguments
and find them to be unpersuasive.
                       AFFIRMED
                          COSTS
    No costs.